          Case 1:20-cv-00445-RJL Document 15 Filed 04/08/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )

                                             NOTICE

       Defendants, by and through undersigned counsel, respectfully submit this notice to advise

the Court regarding a recent legislative development.

       On April 3, 2020, the State of New York enacted legislation amending Section 201,

Subdivision 12 of its so-called “Green Light” Law. 2019 New York Senate Bill No. 7508, New

York Two Hundred Forty-Third Legislative Session (“the Amendment”). In pertinent part, the

Amendment allows for the disclosure of New York DMV records or information “as necessary

for an individual seeking acceptance into a trusted traveler program, or to facilitate vehicle

imports and/or exports.” 1 Id. Undersigned counsel has been informed that as of the date of this




1
  At issue in this case is New York’s Green Light Law, which states in part that “the
Commissioner [of Motor Vehicles] . . . shall not disclose or make accessible in any manner
records or information that he or she maintains, to any agency that primarily enforces
immigration law” “except as required for the Commissioner to issue or renew a driver’s license
or learner’s permit that meets federal standards for identification.” N.Y. Veh. & Traf. Law
§ 201.12. The Green Light law prompted Defendants’ February 5, 2020 Letter, explaining that
because the Green Light law “prevents DHS from accessing New York DMV records in order to
determine whether a [Trusted Travel Program] applicant or re-applicant meets program
eligibility requirements, New York residents will no longer be eligible to enroll or re-enroll in
CBP’s Trusted Traveler Programs.” Dkt. No. 11-2 at 2 (“the February 5 Letter”). Plaintiffs —
New York residents who allege that they had applied for, or intended to apply for, Trusted
Traveler Program (“TTP”) membership — challenge the February 5 Letter as a violation of the
Administrative Procedure Act.
                                                 1
          Case 1:20-cv-00445-RJL Document 15 Filed 04/08/20 Page 2 of 3




Notice, such disclosure of New York DMV data to CBP for TTP vetting has not been

implemented. Defendants are tracking developments to understand when, and how, New York

State will implement the Amendment, which likely will bear directly on this litigation.

       Undersigned counsel learned of the State of New York bill on Monday, April 6 and

confirmed it became law on April 7, the day after the filing of Defendants’ Opposition to

Plaintiffs’ Motion for Partial Summary Judgment. Undersigned counsel contacted counsel for

Plaintiffs to advise them of this development that same day in connection with a discussion of

the current briefing schedule. 2 Defendants will continue to confer with Plaintiffs’ counsel, and

notify the Court promptly, regarding additional developments.



Dated: April 8, 2020                    Respectfully Submitted,
                                        JOSEPH H. HUNT
                                        Assistant Attorney General
                                        BRIGHAM J. BOWEN
                                        Assistant Branch Director

                                        /s/ Dena M. Roth
                                        DENA M. ROTH (DC Bar # 1001184)
                                        CHARLES E.T. ROBERTS (PA Bar # 326539)
                                        Trial Attorneys
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW, Room 11204
                                        Washington, DC 20005
                                        Tel: (202) 514-5108
                                        Facsimile: (202) 616-8460

2
  On March 19, 2020, the Court granted Defendants’ consent motion for an extension of time to
respond to Plaintiffs’ motion for partial summary judgment and reset the hearing on Plaintiffs’
motion for April 14, 2020. On April 2, 2020, Chief Judge Howell issued Standing Order No. 20-
19, which, in recognition of “the current circumstances relating to the ongoing [] COVID-19
pandemic,” postponed court appearances and hearings scheduled to occur before June 1, 2020.
On April 6, 2020, Defendants timely filed their opposition to Plaintiffs’ motion. Dkt. No. 14.
Plaintiffs’ reply is due April 9, 2020. In light of Standing Order 20-19, Defendants understand
that the hearing, previously scheduled for April 14, 2020, has been postponed.
                                                 2
Case 1:20-cv-00445-RJL Document 15 Filed 04/08/20 Page 3 of 3




                       Email: dena.m.roth@usdoj.gov

                       Counsel for Defendant




                              3
